EXHIBIT 10.2

 

[povd_ex102img1.jpg]

10617 Kettering Drive, Suite 215, Charlotte, NC 28226

 

Unsecured Promissory Note

 



Borrower:

Poverty Dignified, Inc.

10617 Kettering Drive, Ste 215

Charlotte, NC 28226

(“Borrower”)

 

 

Lender:

Power It Perfect, Inc.

14338 Crown Harbor Dr

Charlotte, NC 28278

(“Lender”)



 

I. Promise to Pay

 

Borrower agrees to pay Lender the total amount of $13,700.00 together with
interest payable on the unpaid principal at the rate of 5% per annum. Payment
will be delivered to Lender to 14338 Crown Harbor Drive, Charlotte, NC 28278 or
other address mutually agreed upon by both parties.

 

II. Repayment

 

The amount owed under this Promissory Note will be repaid in installments as
soon as Poverty Dignified has a stream of revenue. All payments shall be first
applied to interest and the balance to principal.

 

III. Late Payment Fees

 

If Borrower defaults in payment by more than Thirty days of the time set forth
herein, then Borrower shall pay an additional late fee in the amount of $100 per
day.

 

IV. Additional Costs

 

In case of default in the payment of any principal or interest of this
Promissory Note, Borrower will pay to Lender such further amount as will be
sufficient to cover the cost and expenses of collection, including, without
limitation, reasonable attorney's fees, expenses, and disbursements. These costs
will be added to the outstanding principal and will become immediately due.

 

V. Transfer of the Promissory Note

 

Borrower hereby waives any notice of the transfer of this Note by Lender or by
any subsequent holder of this Note, agrees to remain bound by the terms of this
Note subsequent to any transfer, and agrees that the terms of this Note may be
fully enforced by any subsequent holder of this Note.

 



  1

   



 

VI. Amendment; Modification; Waiver

 

No amendment, modification or waiver of any provision of this Promissory Note or
consent to departure therefrom shall be effective unless by written agreement
signed by both Borrower and Lender.

 

VII. Successors

 

The terms and conditions of this Promissory Note shall inure to the benefit of
and be binding jointly and severally upon the successors, assigns, heirs,
survivors and personal representatives of Borrower and shall inure to the
benefit of any holder, its legal representatives, successors and assigns.

 

VIII. Breach of Promissory Note

 

No breach of any provision of this Promissory Note shall be deemed waived unless
it is waived in writing. No course of dealing and no delay on the part of Lender
in exercising any right will operate as a waiver thereof or otherwise prejudice
Lender's rights, powers, or remedies. No right, power, or remedy conferred by
this Promissory Note upon Lender will be exclusive of any other rights, power,
or remedy referred to in this Note, or now or hereafter available at law, in
equity, by statute, or otherwise.

 

IX. Governing Law

 

The validity, construction and performance of this Promissory Note will be
governed by the laws of North Carolina, excluding that body of law pertaining to
conflicts of law. Borrower hereby waives presentment, notice of non-payment,
notice of dishonor, protest, demand and diligence.

 

The parties hereby indicate by their signatures below that they have read and
agree with the terms and conditions of this agreement in its entirety.

 



 

 

Borrower Signature:

/s/ George C Critz III                              

 

George C Critz III / CFO, Poverty Dignified, Inc.

 

 

Lender Signature:

/s/ John K. Lowther                              

John K. Lowther / CEO, Power It Perfect, Inc.

 

 



 

Date: 03/31/2017

 

 



2



 